Citation Nr: 0811295	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  99-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability.

Entitlement to a disability rating in excess of 10 percent 
for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981 and from April 1983 to October 1989.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in September 2004, when the Board declined to 
reopen a finally-denied claim for entitlement to service 
connection for degenerative joint disease of the lumbosacral 
spine, and denied increased disability ratings for disability 
of the right knee, the left knee, and postoperative residuals 
of a fracture of the right scaphoid.  

The veteran appealed the issues of entitlement to increased 
disability ratings for the right and left knee to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2005 Order, the Court granted a joint motion filed by 
both parties, vacating that portion of the September 2004 
decision which had denied increased disability ratings for 
the veteran's right and left knee disabilities; and remanding 
these issues to the Board for further evidentiary development 
and review.

In a June 2006 Remand, the Board remanded the appeal to the 
VA's Appeals Management Center for further evidentiary and 
procedural development, consistent with that described in the 
joint motion for remand.  Such development having been 
completed, the matter is once again before the Board for 
further appellate review.

Unfortunately, due to a superseding change in the law, the 
appeal must be remanded once again.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
on his part is required.

REMAND

When an application for benefits is received, VA has certain 
notice and assistance requirements under the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  First, proper notice should be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court established significant new requirements 
with respect to the content of the duty-to-assist notice 
which must be provided to a veteran, such as this one, who is 
seeking a higher disability rating.  Applying these 
principles to the present case, the Board finds that the 
veteran has been provided with VCAA notification, but it does 
not meet the new requirements set forth in Vazquez-Flores v. 
Peake.  In this regard, the letters did not include at least 
a general description of the criteria necessary to 
demonstrate entitlement to a higher rating.  Additionally, it 
does not appear that the veteran has been provided with the 
substance of Diagnostic Codes 5260 or 5261, which provide 
specific criteria for the evaluation of knee disabilities, at 
any point during this current appeal period.  Therefore, a 
remand to provide adequate pre-decisional notice as to these 
elements of his claims is required.

The veteran continues to receive medical treatment from the 
VA.  However, due to the length of time that this appeal has 
been on-going, the most recent VA treatment records contained 
in his claims file are dated in 2003.  Any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as interpreted by Vazquez-
Flores, are fully complied with and 
satisfied, to include informing him that 
he may submit evidence showing the 
effects of any worsening or increase in 
severity upon his employment and daily 
life, and informing him of the specific 
criteria contained in Diagnostic Codes 
5260 and 5261.  See also 38 C.F.R. 
§ 3.159. 

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran subsequent to 2003.  

3.  After the development requested above 
has been completed, the RO should again 
review the record, performing any 
additional evidentiary development which 
may become necessary following the above 
actions.  If either benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

